Citation Nr: 1720851	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss prior to September 1, 2015, and in excess of zero percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative changes of the right ankle status-post surgery.

3.  Entitlement to a rating in excess of 10 percent for service-connected mild degenerative joint disease (DJD) of the left ankle.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected right and left ankle disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a bilateral foot disability is being reopened herein; the merits of service connection, as well as the matters of entitlement to increased ratings for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right ear hearing loss was productive of no worse than Level IX hearing impairment and his left ear hearing loss was productive of no worse than Level I hearing impairment.

2.  In a May 2007 rating decision, the RO denied the Veteran's claim to reopen the matter of entitlement to service connection for bilateral pes planus.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  The evidence received since the final May 2007 rating decision includes statements of the Veteran, which relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for a bilateral foot disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

2.  From September 1, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, DC 6100 (2016).

3.  The May 2007 rating decision denying service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  New and material evidence has been received to warrant reopening of the claim of service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim to reopen, in light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

A pre-decisional notice letter dated in February 2010 complied with VA's duty to notify the Veteran as to the increased rating claim.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.

The Veteran was most recently afforded a VA examination in March 2015 with respect to the pending bilateral hearing loss claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the March 2015 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2016); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2016).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2016).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination, a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a disability rating for his service-connected bilateral hearing loss in excess of 10 percent prior to September 1, 2015, and zero percent thereafter.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

Initially, the Board recognizes that the rating assigned to the service-connected bilateral hearing loss was reduced to zero percent, effective September 1, 2015.  See the rating decision dated August 2015.  In the context of a staged rating, the provisions of 38 C.F.R. § 3.105(e) are not applicable.  See e.g. O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  The RO's reduction of the rating assigned for the Veteran's bilateral hearing loss from 10 to zero percent did not result in decreased compensation benefits.  Tatum v. Shinseki, 24 Vet. App. 139 (2010.  

The Veteran was afforded a VA examination in March 2010 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
85
90
105
88
LEFT
35
50
45
50
45

Average pure tone threshold was 87.5 decibels in the right ear with speech recognition ability of 84 percent, and average pure tone threshold was 45 decibels in the left ear with speech recognition ability of 100 percent.  The examiner noted that the effect of the bilateral hearing loss on the Veteran's daily activity is moderate, "as he will miss the clarity in normal conversational level speech, especially as the level of competing noise increases, due to his asymmetrical hearing loss."

Such examination findings translate to level IV hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.  Since the Veteran's hearing loss in the right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VIII hearing in the right ear.  However, applying Table VII, DC 6100, this also equates to a noncompensable [zero percent] rating.

The Veteran was afforded another VA examination in March 2015 at which time the audiological examination report revealed the following:





HERTZ



1000
2000
3000
4000
Average
RIGHT
85
95
100
105
96.25
LEFT
45
50
55
65
53.75

Average pure tone threshold was 96.25 decibels in the right ear with speech recognition ability of 72 percent, and average pure tone threshold was 53.75 decibels in the left ear with speech recognition ability of 100 percent.  With respect to the functional impact of his bilateral hearing loss, the Veteran reported that he has a hard time hearing, as he cannot hear out of his left ear.  He stated that "I have to have people sit in front of me.  I can't hear people behind me; it sounds like a muffling sound."

Applying the results of the Veteran's March 2015 VA audiogram reveals no worse than Level VII hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable [zero percent] disability rating is warranted for bilateral hearing loss.  As the Veteran's hearing loss in the right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), pursuant to Table VIa, the findings translate to level IX hearing in the right ear.  However, application of Table VII, DC 6100, continues to demonstrates a noncompensable [zero percent] rating.

Accordingly, the Board finds that the evidence of record demonstrates the Veteran's bilateral hearing loss warrants no more than a noncompensable evaluation based upon the pertinent diagnostic criteria throughout the appeal period.  38 C.F.R. §§ 4.7, 4.385 (2016).  However, the current staged rating of 10 percent prior to September 1, 2015 and zero percent thereafter will not be disturbed.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  Critically, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than a 10 percent disability rating prior to September 1, 2015 and zero percent thereafter.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity and complaints of difficulty hearing in conversation.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

III. Claim to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a July 2001 decision, the RO denied the Veteran's original claim of entitlement to service connection for bilateral pes planus, finding that the evidence did not show that the diagnosed pes planus was incurred in the Veteran's military service.  The Veteran filed a claim to reopen in April 2005, which was denied in a December 2005 rating decision.  In a May 2007 decision, the RO again denied the Veteran's claim to reopen the matter of entitlement to service connection for bilateral pes planus.  The Veteran did not appeal, and as new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's May 2007 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for a bilateral foot disability, to include pes planus.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in May 2007.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim.

The additional evidence includes the Veteran's May 2012 VA Form 9, in which he detailed the altered gait he suffers as a result of his ankle disabilities.  He further stated that a treatment provider opined that this altered gait caused the Veteran's foot symptomatology and related disabilities.  See the VA Form 9 dated May 2012.  Moreover, a VA examination report dated November 2011 documented additional diagnoses of severe plantar fasciitis and posterior tibial tendonitis.

For reasons discussed below in the remand portion of this decision, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claims and triggers VA's duty to provide a medical opinion to determine if the Veteran's diagnosed bilateral foot disabilities were incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a bilateral foot disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefit sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claim.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss prior to September 1, 2015 is denied.

Entitlement to a compensable rating for service-connected bilateral hearing loss from September 1, 2015 is denied.

New and material evidence having been received, the application to reopen the claim of service connection for bilateral pes planus is granted.


REMAND

The Veteran also asserts entitlement to increased ratings for right and left ankle disabilities, as well as entitlement to service connection for a bilateral foot disability, to include as secondary to his ankle disabilities.  See, e.g., the VA Form 9 dated May 2012.  For the reasons set forth below, the Board finds that these matters must be remanded for additional evidentiary development.

With respect to the increased rating claims, the Veteran was last afforded a VA examination to evaluate his right and left ankle disabilities in April 2015.  In rendering her findings, the examiner opined that the Veteran's ankle disabilities impact his ability to perform occupational tasks; specifically, he is "unable to work because of medications that are taken for ankle pain."  However, this finding is inconsistent with the evidence of record, which shows that the Veteran is prescribed only acetaminophen to treat his ankle pain.  Moreover, VA treatment records do not document any complaints of impairment due to the medication prescribed for the Veteran's ankle pain.

In addition, the Court recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in April 2015; accordingly, further VA examination is warranted.  In the updated VA examination, the examiner must also described the impact of the Veteran's right and left ankle disabilities on his ability to perform occupational tasks to include whether he suffers any impairment due to the medication prescribed to treat his ankle pain.

As to the claim of entitlement to service connection for a bilateral foot disability, the Veteran has asserted that he developed foot problems due to a right ankle injury suffered during his active military service.  See the Veteran's statement dated May 2005.  He asserts that he continues to suffer from a bilateral foot disability, which is caused or aggravated by his service-connected ankle disabilities.  Id.  The Veteran was afforded a VA examination in June 2010 at which time the examiner diagnosed the Veteran with bilateral pes planus and bilateral plantar fasciitis.  The examiner opined that the Veteran's bilateral foot disability was "not caused by or a result of the military service nor are they secondary to his current military compensable issues."  Critically, the June 2010 VA examiner provided no rationale to support the conclusion rendered.  As such, a VA addendum opinion was obtained in August 2010, at which time the examiner provided detailed rationale as to why the Veteran's bilateral foot disability is not due to his military service.  However, the examiner did not address whether the Veteran's bilateral foot disability is caused or aggravated by his service-connected ankle disabilities.  In a November 2011 VA examination report, the examiner diagnosed the Veteran with severe plantar fasciitis and posterior tibial tendonitis, and opined, "neither is associated with his ankle condition."  Unfortunately, the November 2011 VA examiner did not provide any rationale to support this conclusion.

The Board finds that, in light of the inadequacies of the June 2010 and November 2011 VA examination reports and the August 2010 VA addendum opinion, remand for a new VA opinion is warranted to address the etiology of the Veteran's diagnosed bilateral foot disability to include the question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected right and left ankle disabilities.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the right and left ankle disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.  The examiner should specifically address whether the Veteran suffers from any impairment due to the medications prescribed to treat his ankle pain.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. The AOJ shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current right and/or left foot disability was incurred in the Veteran's active duty service?

(b) Is it at least as likely as not that any current right and/or left foot disability was caused by a service-connected disability, to specifically include the right and left ankle disabilities?

(c) Is it at least as likely as not that the Veteran's current right and/or left foot disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the right and left ankle disabilities?

If the Veteran's current right and/or left foot disability(ies) is(are) aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


